Citation Nr: 1822515	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  12-14 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder to include major depressive disorder and anxiety disorder, not otherwise specified (NOS).
 
2. Entitlement to service connection for arthritis.

3. Entitlement to service connection for a back condition.


ATTORNEY FOR THE BOARD

J. Smith-Jennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1969.

These matters come to the Board of Veterans' Appeals (Board) on appeal from February 2011 and May 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

Pursuant to the Veteran's request, a hearing before a Veterans Law Judge was scheduled for February 27, 2018.  However, the Veteran failed to appear for the hearing and provided no explanation for his absence.  Thus, his hearing request is deemed withdrawn.  38 C.F.R. §§ 20.702 (d); 20.704(d) (2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, further development is necessary prior to the adjudication of the issues on appeal.

The Veteran is seeking service connection for an acquired psychiatric disorder, to include major depressive disorder, and anxiety disorder NOS; service connection for arthritis; and service connection for a back condition.  

In addressing the claim for service connection for an acquired psychiatric disorder, to include major depressive disorder and anxiety disorder NOS, the evidence of record includes an April 2016 VA examination report in which the examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reasoned that the Veteran's symptoms meet DSM-5 criteria for a diagnosis of unspecified depressive disorder, but his condition is not related to his military service because his symptoms presented many years following military service.  

However, the Board notes that the Veteran's post-service VA records confirm that the Veteran has a current diagnosis of anxiety disorder NOS and the Veteran's service treatment records (STRs) document a stomach disorder which may be due to a nervous condition.  The April 2016 VA examiner did not address the aforementioned evidence in rendering his opinion.  Therefore, the Board finds the April 2016 VA examiner opinion inadequate in this regard, and an additional VA addendum opinion addressing this evidence is necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.)

Turning to the claims for service connection for arthritis and service connection for a back condition, the Board notes that post-service evidence includes VA medical records which document current diagnoses of degenerative disease of the lumbar spine; disk herniation, degenerative vertebral endplate changes at L2-3; and knee osteoarthrosis.  The Veteran contends that he has arthritis/a back condition related to his military occupational specialty (MOS) of Supply Specialist, which required heavy lifting of boxes and laundry. 

VA has not provided examinations or obtained medical opinions with regard to the Veteran's claims for service connection for arthritis or service connection for a back condition.  The Veteran's personnel records, including a DD Form 214, confirm the Veteran's MOS as Supply Specialist.  Given the Veteran's contention that his arthritis and back condition began in service, the Board finds that the low threshold of the McLendon standard has been met and VA should schedule the Veteran for an examination to assess the nature of the Veteran's conditions and obtain a definitive opinion concerning whether the Veteran currently has arthritis and/or a back condition that may be attributed to service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006)

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran provide or authorize VA to obtain records of his relevant treatment that have not yet been associated with the claims file, and associate with the claims file any outstanding VA treatment records.  

2. Schedule the Veteran for a VA psychiatric examination to determine the nature, etiology, and date of onset of any psychiatric disorders that were diagnosed during the appeal period, to include major depressive disorder, adjustment disorder, and anxiety disorder, NOS.  The claims file should be made available to the examiner and review of the file should be noted in the requested report.  The examiner should record the full history of the identified disorders, including the Veteran's competent account of his symptoms.

(a) Please identify all current psychiatric disorders, specifically indicating whether the Veteran has a disorder under the DSM IV and DSM 5.

(b) For each psychiatric disorder diagnosed during the appeal period, no matter whether it is currently resolved or not, is it at least as likely as not (50 percent probability or more) that it had its onset in service or within one year of his separation from service, or is otherwise related to service, including the in-service notations of stomach trouble? 

(c) In formulating the requested opinions, please specifically acknowledge and discuss the psychiatric diagnoses of record, including major depressive disorder, adjustment disorder, and anxiety disorder, NOS.

In determining whether the Veteran meets the criteria for a current psychiatric diagnosis, please consider medical and lay evidence dated both prior to and since the filing of the October 2010 claim for service connection.  Please note that although the Veteran may not meet the criteria for a psychiatric diagnosis at the present time, diagnoses made prior to and since the date of claim filing meet the criteria for a "current" diagnosis.  Please also note that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinions.

3. Schedule the Veteran for a VA examination to determine the nature, etiology, and date of onset of the Veteran's arthritis.  The claims file should be made available to the examiner and review of the file should be noted in the requested report.  The examiner should record the full history of the identified disability, including the Veteran's competent account of his symptoms.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

(a) Is it at least as likely as not (50 percent probability or greater) that any diagnosed arthritis had its onset during active service or within one year of the Veteran's separation from active service in May 1969, or is otherwise related to service?  The examiner should discuss the Veteran's contention that he has arthritis as a result of MOS as Supply Specialist, which required heavy lifting and his contention that he has had arthritis since service.  The examiner should also discuss the Veteran's current diagnoses of right knee arthralgia and osteoarthrosis involving the knee.  

All findings and conclusions should be supported with a complete rationale and set forth in a legible report, which should reflect the examiner's consideration and analysis of both the medical and lay evidence of record.  If it is not possible to provide an opinion without resort to speculation, the reason that is so should explained, indicating whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide an opinion is based on the limits of medical knowledge.

4. Schedule the Veteran for a VA examination to determine the nature, etiology, and date of onset of the Veteran's back condition.  The claims file should be made available to the examiner and review of the file should be noted in the requested report.  The examiner should record the full history of the identified disability, including the Veteran's competent account of his symptoms.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

(a) Is it at least as likely as not (50 percent probability or greater) that any diagnosed back condition had its onset during active service or within one year of the Veteran's separation from active service in May 1969, or is otherwise related to service?  The examiner should discuss the Veteran's contention that he has a back condition as a result of MOS as Supply Specialist, which required heavy lifting and his contention that he has had a back condition since service.  The examiner should also discuss the Veteran's current diagnoses of degenerative disease of the lumbar spine and disk herniation and degenerative vertebral endplate changes at L2-3. 

All findings and conclusions should be supported with a complete rationale and set forth in a legible report, which should reflect the examiner's consideration and analysis of both the medical and lay evidence of record.  If it is not possible to provide an opinion without resort to speculation, the reason that is so should explained, indicating whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide an opinion is based on the limits of medical knowledge.

5. Readjudicate the claims on appeal.  If the benefits requested on appeal are not granted in full, the Veteran should be furnished a supplemental statement of the case and provided an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




